UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUIS ANTHONY NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Irene C. Berger, District
Judge. (1:08-cr-00058-1; 1:15-cv-13059)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Marquis Anthony Nelson, Appellant Pro Se.       John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Steven
Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marquis Anthony Nelson appeals the district court’s order

denying his motion for an evidentiary hearing.    We have reviewed

the record and find no reversible error.     However, we affirm as

modified to reflect that Nelson’s motion is dismissed without

prejudice for lack of jurisdiction.   See United States v. Modanlo,

762 F.3d 403, 408 (4th Cir. 2014) (holding that “district court

does not regain jurisdiction until the issuance of the mandate by

the clerk of the court of appeals” (internal quotation marks

omitted)).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                              AFFIRMED AS MODIFIED




                                 2